                IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

OTIS JEROME THOMAS,                          )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )    Civil Action No.: 3:17cv305-SMD
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )
                                             )
              Defendant.                     )


                           MEMORANDUM OPINION

I.     INTRODUCTION

       Otis Jerome Thomas (“Plaintiff”) filed an application for supplemental security

income on April 11, 2014, alleging an amended disability date to correspond with the filing

date. Plaintiff’s application was denied at the initial administrative level. Plaintiff then

requested and received a hearing before an Administrative Law Judge (“ALJ”). Following

the hearing, the ALJ issued an unfavorable decision, and the Appeals Council denied

Plaintiff’s request for review. The ALJ’s decision consequently became the final decision

of the Commissioner of Social Security (“Commissioner”).1 See Chester v. Bowen, 792

F.2d 129, 131 (11th Cir. 1986). The case is now before the Court for review of that decision



1
   Pursuant to the Social Security Independence and Program Improvements Act of 1994, Pub. L.
No. 103-296, 108 Stat. 1464, the functions of the Secretary of Health and Human Services with
respect to Social Security matters were transferred to the Commissioner of Social Security.
under 42 U.S.C. § 405(g). Pursuant to 28 U.S.C. § 636(c), both parties have consented to

the conduct of all proceedings and entry of a final judgment by the undersigned United

States Magistrate Judge. Pl.’s Consent to Jurisdiction (Doc. 14); Def.’s Consent to

Jurisdiction (Doc. 13). Based on the Court’s review of the record and the briefs of the

parties, the Court REVERSES and REMANDS the decision of the Commissioner.

II.    STANDARD OF REVIEW

       Under 42 U.S.C. § 423(d)(1)(A), a person is entitled to benefits when the person is

unable to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A).2

       To make this determination, the Commissioner employs a five-step, sequential

evaluation process. See 20 C.F.R. §§ 404.1520, 416.920 (2011).

       (1) Is the person presently unemployed?
       (2) Is the person’s impairment severe?
       (3) Does the person’s impairment meet or equal one of the specific
       impairments set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1 [the Listing of
       Impairments]?
       (4) Is the person unable to perform his or her former occupation?
       (5) Is the person unable to perform any other work within the economy?
       An affirmative answer to any of the above questions leads either to the next
       question, or, on steps three and five, to a finding of disability. A negative
       answer to any question, other than step three, leads to a determination of “not
       disabled.”

2
     A “physical or mental impairment” is one resulting from anatomical, physiological, or
psychological abnormalities that are demonstrable by medically acceptable clinical and laboratory
diagnostic techniques.


                                               2
McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986).3

       The burden of proof rests on a claimant through Step Four. See Phillips v. Barnhart,

357 F.3d 1232, 1237-39 (11th Cir. 2004). A claimant establishes a prima facie case of

qualifying disability once they have carried the burden of proof from Step One through

Step Four. At Step Five, the burden shifts to the Commissioner, who must then show there

are a significant number of jobs in the national economy the claimant can perform. Id.

       To perform the fourth and fifth steps, the ALJ must determine the claimant’s

Residual Functional Capacity (“RFC”). Id. at 1238-39. The RFC is what the claimant is

still able to do despite the claimant’s impairments and is based on all relevant medical and

other evidence. Id. It may contain both exertional and nonexertional limitations. Id. at

1242-43. At the fifth step, the ALJ considers the claimant’s RFC, age, education, and work

experience to determine if there are jobs available in the national economy the claimant

can perform. Id. at 1239. To do this, the ALJ can either use the Medical Vocational

Guidelines (“grids”), see 20 C.F.R. pt. 404 subpt. P, app. 2, or call a vocational expert

(“VE”). Id. at 1239-40.

       The grids allow the ALJ to consider factors such as age, confinement to sedentary



3
   McDaniel is a supplemental security income (SSI) case. The same sequence applies to disability
insurance benefits brought under Title II of the Social Security Act. Supplemental security income
cases arising under Title XVI of the Social Security Act are appropriately cited as authority in Title
II cases, and vice versa. See, e.g., Smith v. Comm’r of Soc. Sec., 486 F. App’x 874, 876 n.* (11th
Cir. 2012) (“The definition of disability and the test used to determine whether a person has a
disability is the same for claims seeking disability insurance benefits or supplemental security
income.”).


                                                  3
or light work, inability to speak English, educational deficiencies, and lack of job

experience. Each factor can independently limit the number of jobs realistically available

to an individual. Phillips, 357 F.3d at 1240. Combinations of these factors yield a

statutorily-required finding of “Disabled” or “Not Disabled.” Id.

       The court’s review of the Commissioner’s decision is a limited one. This Court

must find the Commissioner’s decision conclusive if it is supported by substantial

evidence. 42 U.S.C. § 405(g); Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997).

“Substantial evidence is more than a scintilla, but less than a preponderance. It is such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (“Even if the evidence

preponderates against the Commissioner’s findings, [a reviewing court] must affirm if the

decision reached is supported by substantial evidence.”). A reviewing court may not look

only to those parts of the record which support the decision of the ALJ, but instead must

view the record in its entirety and take account of evidence which detracts from the

evidence relied on by the ALJ. Hillsman v. Bowen, 804 F.2d 1179 (11th Cir. 1986). “[The

court must] . . . scrutinize the record in its entirety to determine the reasonableness of the

[Commissioner’s] . . . factual findings. . . . No similar presumption of validity attaches to

the [Commissioner’s] . . . legal conclusions, including determination of the proper

standards to be applied in evaluating claims.” Walker v. Bowen, 826 F.2d 996, 999 (11th

Cir. 1987).


                                              4
III.   ADMINISTRATIVE PROCEEDINGS

       Plaintiff was forty-three to forty-five years old during the relevant period. R. 36.

He completed the eighth grade and has past relevant work as a construction laborer. R. 46,

205, 224. Following the administrative hearing, and employing the five-step process, the

ALJ found at Step One that Plaintiff “has not engaged in substantial gainful activity since

April 11, 2014, the application date[.]” R. 33. At Step Two, the ALJ found that Plaintiff

suffers from the following severe impairments: “hypertension with gross ongoing non-

compliance; history of moderate stenosis, left anterior descending artery; stenosis, cervical

spine; questionable distant history of gout; and carpal tunnel syndrome, right.” R. 33. The

ALJ also found that Plaintiff has the following non-severe mental impairment: “substance

abuse, to wit; marijuana and alcohol[,]” R. 34, and that Plaintiff has the following “not

medically determinable impairment[s]”: lumbar impairment; impairment of the right lower

extremity; asthma and cervical radiculopathy[,]” R. 35. At Step Three, the ALJ found that

Plaintiff “does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments[.]” R. 35. Next, the ALJ

articulated Plaintiff’s RFC as follows: “the claimant has the residual functional capacity to

perform the full range of medium work as defined in 20 CFR 416.967(c).” R. 35. At Step

Four, the ALJ concluded that Plaintiff is “unable to perform any past relevant work.” R.

46. The ALJ concluded, at Step Five, that “there are jobs that exist in significant numbers

in the national economy that the claimant can perform.” R. 46. Accordingly, the ALJ




                                             5
concluded that Plaintiff “has not been under a disability . . . since April 11, 2014, the date

the application was filed[.]” R. 47.

IV.    PLAINTIFF’S ARGUMENT

       Plaintiff presents three arguments in his “Statement of the Issues”: 1) “The

Commissioner’s decision should be reversed because the ALJ erred by completely

rejecting the medical opinions expressed by the consulting neurologist”; 2) “The

Commissioner’s decision should be reversed because the ALJ erred by acting as both Judge

and medical doctor”; and 3) “The Commissioner’s decision should be reversed because the

ALJ improperly rejected [Plaintiff’s] testimony and failed to properly consider his

poverty.” Pl.’s Br. (Doc. 10) at 3.

V.     DISCUSSION

       Plaintiff argues that the ALJ reversibly erred by “completely rejecting the medical

opinions expressed by the consulting neurologist[,]” Dr. Hisham Hakim. (Doc. 10) at 3. At

the request of the Social Security Administration, Plaintiff presented to Dr. Hakim, who

performed a physical examination of Plaintiff as well as electrodiagnostic studies. R. 337-

359. Based upon those assessments, Dr. Hakim gave a diagnostic impression of Plaintiff,

R. 340, and completed a Medical Source Statement (“MSS”) opining as to what Plaintiff

could do despite his condition, R. 343-54. The ALJ found Dr. Hakim’s report and opinion

“inconsistent with the record as a whole” and awarded them “no weight.” R. 45. Plaintiff

argues that the ALJ’s rationale for affording the report and opinion no weight was faulty

considering “there is no other medical evidence of record that detracts from the medical


                                              6
opinions expressed by Dr. Hakim” and that Dr. Hakim’s opinions are actually supported

by the opinions and examinations of Dr. Temple, another consulting physician (whom the

ALJ afforded no weight), and of a Vocational Rehabilitation counselor from the Alabama

Department of Rehabilitation Services (whom the ALJ afforded no weight), which Plaintiff

was directed to contact by the ALJ at the hearing. (Doc. 10) at 5-9. As explained below,

the undersigned agrees.

       When formulating a claimant’s RFC, an ALJ must consider and evaluate every

medical opinion received, and must “state with particularity the weight he gave the

different medical opinions and the reasons therefor.” Sharfarz v. Bowen, 825 F.2d 278, 279

(11th Cir. 1987) (citing MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)); see

also 20 C.F.R. § 404.1527 (“Regardless of its source, we will evaluate every medical

opinion we receive.”). Generally, an ALJ is required to afford more weight to the opinions

of examining physicians over non-examining physicians; the opinions of treating

physicians over non-treating physicians; and the opinions of specialists (on issues within

their areas of expertise) over non-specialists. See 20 C.F.R. § 404.1527(c)(l)-(2), (5).

       When a claimant’s treating physician opines to the nature and severity of a

claimant’s impairments, the ALJ must give that opinion controlling weight if it is well-

supported by medically acceptable clinical and laboratory diagnostic techniques, and is not

inconsistent with the other substantial evidence in the record. 20 C.F.R. § 404.1527(c)(2).

If the treating physician’s opinion is not entitled to controlling weight, the case law and the

regulations require the ALJ to give substantial weight to the opinion, unless there is good


                                              7
cause to do otherwise. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997); 20 C.F.R.

§ 404.1527(d). The same treatment, however, is not applicable to the opinion of a one-time

examining physician. Instead, unless the consulting physician’s opinion is consistent with

other medical evidence in the record, the opinion of a one-time examiner is not entitled to

great weight and may be rejected. Moncrief v. Astrue, 300 F. App’x 879, 881 (11th Cir.

2008) (noting that, if the opinion of a consulting physician is consistent with other medical

evidence, it is entitled to great weight (citing 20 C.F.R. § 404.1527(f)(2)(i))); McSwain v.

Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (the opinions of consultative examiners are

“not entitled to deference because as one-time examiners they [are] not treating

physicians”). If the medical opinion of a consultative examiner is rejected, the ALJ must

point to substantial evidence in the record that establishes a contrary finding. Arnold v. Soc.

Sec. Admin., Comm’r, 724 F. App’x 772, 779 (11th Cir. 2018) (noting that “[a]n ALJ may

reject any medical opinion if the evidence supports a contrary finding”); Flowers v.

Comm’r of Soc. Sec., 441 F. App’x 735, 742 (11th Cir. 2011); (finding that “the ALJ’s

reasons for discounting the treating and examining physicians’ medical opinions are

supported by substantial evidence”); Sharfarz, 825 F.2d at 280-81 (holding that the ALJ

could not rely upon the medical opinions of non-treating physicians without providing

cause for “not according [the opinions of all of the treating and examining physicians]

substantial or considerable weight”).

       Here, after examining Plaintiff, Dr. Hakim opined, in part, that

       [Plaintiff] could frequently lift 10 pounds. He could occasionally lift and
       carry 20 pounds. He could sit 2 hours at one time and 4 hours total in an 8-

                                              8
        hour workday. He could stand 1 hour at one time and 2 hours total in an 8-
        hour workday. He could walk 1 hour at one time and 2 hours total in an 8-
        hour workday. He did not require the use of a cane to ambulate. He could
        occasionally use his right hand for reaching overhead, reaching in all other
        directions, handling, fingering, feeling, pushing and pulling. He could
        frequently use his left hand for reaching overhead, reaching in all other
        directions, handling, fingering, feeling, pushing and pulling. He was right
        hand dominant. He could occasionally use his right foot for the operation of
        foot controls. He could frequently use his left food for the operation of foot
        controls. . . .

R. 44-45, 343-47. The ALJ afforded Dr. Hakim’s medical opinion “no weight” because he

found the opinion to be “inconsistent with the record as a whole,” and concluded that

Plaintiff could perform the full range of medium work.4 R. 35, 45. As grounds for his

rejection of Dr. Hakim’s opinion, the ALJ pointed to several “inconsistencies” in the

evidence.

        First, the ALJ found it troubling that Dr. Hakim diagnosed Plaintiff with “moderate

right carpal tunnel syndrome” despite Plaintiff’s failure to “mention having any problems

using his hands in the Function Report.” R. 45; 230-37. Specifically, the ALJ noted that

Plaintiff did not report in the Function Report having problems “with personal care

including dressing, bathing, caring for his hair, feeding himself, shaving, and using the

toilet.” R. 45. The ALJ also noted that Plaintiff, according to the Function Report, “was

able to prepare his own meals” and “was able to do the laundry, clean, and iron.” R. 45.

Additionally, the ALJ noted that Plaintiff’s muscle strength was 5/5 in April 2014 and 5/5

in October 2015, including handgrip. R. 45. While Dr. Hakim opined that Plaintiff could


4
  Under the Secretary’s regulations, “[m]edium work involves lifting no more than 50 pounds at a time with
frequent lifting or carrying of objects weighing up to 25 pounds.” 20 C.F.R. 404.1567(c) (1986).

                                                    9
“occasionally use his right hand for reaching overhead[,]” the ALJ noted that Plaintiff

reported in the Function Report that he could reach overhead with no limitation. R. 45;

235. Further, the ALJ noted that Plaintiff reported in the Function Report that he could lift

15 pounds while Dr. Hakim opined that Plaintiff could only “frequently lift 10 pounds.” R.

45, 235.

       The undersigned does not find Plaintiff’s assertions in his Function Report

contradictory to Dr. Hakim’s diagnosis of carpal tunnel syndrome. To be sure, it may be

assumed that individuals suffering from carpal tunnel syndrome have pain associated with

using their hands in certain ways. However, it may also be assumed that those suffering

from carpal tunnel syndrome may use their hands in other ways that do not elicit pain, or

that those suffering with carpal tunnel syndrome may continue to use their hands despite

the associated pain. Thus, even though Plaintiff did not mention in his Function Report that

his conditions affected the use of his hands, the undersigned is not convinced that Dr.

Hakim’s diagnosis of carpal tunnel syndrome is contradicted—or even unsupported—by

the record. Plaintiff’s statements within the Function Report that he is able to care for

himself, cook, and perform certain household chores, or that his muscle strength was 5/5

does not otherwise undermine the undersigned’s conclusion.

       Further, the undersigned does not find Plaintiff’s statement in the Function Report

that he can “lift 15 pounds” contradictory to Dr. Hakim’s opinion that Plaintiff can

“frequently lift 10 pounds.” Had Plaintiff qualified his statement in the Function Report

with some indication as to how often he could lift fifteen pounds, the undersigned might


                                             10
then conclude that Plaintiff’s testimony undermines Dr. Hakim’s medical opinion.

However, as it stands, Plaintiff’s statement in the Function Report is not contrary to Dr.

Hakim’s opinion regarding Plaintiff’s limitations. This is particularly so considering that

Dr. Hakim also opined that Plaintiff could “occasionally” lift eleven to twenty pounds. R.

343.

       Similarly, the undersigned concludes that Plaintiff’s written statement in the

Function Report that he “can reach overhead” does not conflict with Dr. Hakim’s opinion

that Plaintiff could “occasionally use his right hand for reaching overhead.” To be sure,

Plaintiff’s statement that he can reach overhead is somewhat confusing considering that,

immediately above the statement, Plaintiff checked the box indicating that his conditions

affect his ability to reach. Nonetheless, whether the notation that he can reach overhead is

simply a scrivener’s error—i.e., the statement mistakenly says “can” when it should say

“cannot”—or whether Plaintiff intended to report that he can reach overhead but also

report—by checking the box—that he is unable to reach forward or to the side is of no

consequence to the undersigned’s determination that the statement does not conflict with

Dr. Hakim’s opinion. Indeed, Plaintiff has made no representations regarding the frequency

with which he is able to reach in any direction, and the undersigned is unwilling to presume

that he has no limitations with regards to how frequently he can reach. Additionally, Dr.

Hakim opined that Plaintiff is able to “frequently” reach overhead and in all other

directions with his left hand. R. 344. It could be, then, that Plaintiff’s statement that he is

able to reach overhead is due in large part to a less restrictive use of his left hand. Therefore,


                                               11
without having greater specificity from Plaintiff in the Function Report regarding his

ability to specifically reach overhead, the undersigned cannot conclude that Plaintiff’s

statement in the Function Report is contrary to Dr. Hakim’s opinion.

       Second, the ALJ took issue with Dr. Hakim’s opinion that Plaintiff could stand and

walk for one hour at a time and two hours total in an eight-hour workday, while Plaintiff

reported in the Function Report that he could cook (for approximately two hours per day,

if he is “in the mood”); clean “a little bit at a time” (for approximately three hours); shop

at WalMart (monthly for about forty-five to ninety minutes); walk a quarter of a mile (and

can resume walking after resting for approximately ten to fifteen minutes); play ball

(although he tires doing so); fish (when he can); and mow the grass (every three weeks if

able). R. 45, 231-35. Importantly, Dr. Hakim’s opinion that Plaintiff could stand and walk

for one hour at a time hinged upon Plaintiff’s ability to do those activities uninterrupted.

R. 344. Nothing in Plaintiff’s Function Report indicates that Plaintiff cooks for two hours

per day uninterrupted; that Plaintiff cleans for three hours a day uninterrupted; or that he

does any activity, uninterrupted, for a time allotment greater than what Dr. Hakim opined

was his limitation. Thus, the undersigned does not find Plaintiff’s statements in the

Function Report contradictory of Dr. Hakim’s opinion regarding Plaintiff’s limitations.

       Finally, the ALJ found problematic Dr. Hakim’s opinion that Plaintiff could sit two

hours at one time and four hours total in an eight-hour workday because Plaintiff did not

mention having any problems with sitting in the Function Report. Specifically, the ALJ

pointed to Plaintiff’s admission that he would watch television for about four hours and


                                             12
would go outside every day and sit on the porch to talk to his friends. Plaintiff also reported

that he would sit outside and talk to his friends, play cards, ride in the car to stores, and

attend church. However, like his opinion regarding Plaintiff’s ability to stand and walk, Dr.

Hakim’s opinion regarding Plaintiff’s ability to sit two hours at a time was based upon

Plaintiff’s ability to do so uninterrupted. R. 344. Nothing in Plaintiff’s function report

contradicts that conclusion considering that, when Plaintiff referenced sitting-related

activities, he did not specify that the time he spent doing them was uninterrupted.

       While the ALJ was not required to give Dr. Hakim’s opinion deference, he was

required to consider the opinion, state the weight he afforded the opinion, and provide

reasoning as to why he afforded the opinion that weight. As set forth above, the ALJ’s

reasoning for affording Dr. Hakim’s opinion no weight was not supported by the evidence

he cited in the record. Even considering the ALJ’s opinion in its entirety, the undersigned

is unable to point to substantial evidence that undermines Dr. Hakim’s opinion regarding

Plaintiff’s diagnosis or his limitations. In other words, even if the undersigned focuses on

the ALJ’s opinion in toto instead of looking only to the specific reasoning the ALJ provided

to afford Dr. Hakim’s opinion no weight, the undersigned is unable to conclude that there

is evidence to support the ALJ’s rejection of Dr. Hakim’s medical conclusions. This is

particularly concerning to the undersigned considering the fact that the ALJ not only

afforded Dr. Hakim’s medical opinion no weight, but he also afforded all of the opinion

evidence no weight. This included the opinions of the two other physicians who performed




                                              13
consultative examinations of Plaintiff.5 R. 43 (affording no weight to Dr. Temple); R. 44

(affording no weight to Dr. Kline). Admittedly, Plaintiff’s RFC determination ultimately

lies with the ALJ and not with a physician. However, it does appear, at least with regards

to Dr. Hakim, that the ALJ dismissed his medical opinion based upon flawed reasoning.

Therefore, upon remand, the ALJ should consider the opinions of the consultative

physicians and, if it is determined that those opinions should be rejected, provide sound

reasoning for such rejection. This matter is due to reversed and remanded to the

Commissioner.6

VI.       CONCLUSION

          For all of the reasons given above, the undersigned Magistrate Judge concludes that

the decision of the Commissioner is REVERSED and that this matter is to be REMANDED

to the Commissioner for further proceedings consistent with this opinion. A separate

judgment will issue.

          Done this 25th day of March, 2018.



                                                   /s/ Stephen M. Doyle
                                                   UNITED STATES MAGISTRATE JUDGE




5
    There is no medical evidence in the record from a treating physician.
6
 Because the court has determined that reversal and remand to the Commissioner is required on the basis
of Plaintiff’s first argument, the court does not reach Plaintiff’s remaining arguments.

                                                      14
